Title: To James Madison from James Pleasants Jr., 22 March 1824
From: Pleasants, James Jr.
To: Madison, James


        
          Dear sir,
          Richmond 22d March 1824
        
        Your communication from Montpelier dated the 11th. inst: with its enclosure, reached me in due course of mail. I have had careful search made for the letter a copy of which you request to be forwarded to you. I regret that it has not been found among the letters of that date from the delegation in Congress, nor in any other bundles, a number of which have been examined. Should it be discoverd in a more extended search which will be made, a copy shall be immediately forwarded to you. I am with highest respect, yr. friend & servant
        
          James Pleasants jr
        
      